     Case: 1:21-cv-01592 Document #: 35 Filed: 05/24/21 Page 1 of 2 PageID #:128

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Jose Juan Romero
                                  Plaintiff,
v.                                                       Case No.: 1:21−cv−01592
                                                         Honorable Sara L. Ellis
State of Illinois, et al.
                                  Defendant.



                            NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, May 24, 2021:


         MINUTE entry before the Honorable Sara L. Ellis: Pursuant to Plaintiff's
stipulation of voluntary dismissal [25], the Court dismisses Plaintiff's claims against
Defendant Lori Lightfoot with prejudice and with each party to bear its own costs and
fees. The Court grants Defendants' motion for extension of time [32]. The Court denies
Defendants' motions to dismiss [22], [29] as moot in light of Plaintiff's forthcoming
amended complaint. The Court orders Plaintiff to file an amended complaint by 6/25/2021
and grants Plaintiff's motion for leave to file an amended complaint [27]. The Court
denies Plaintiff's motion for a settlement conference [28] based on Defendants' statement
that they are not interested in participating in a settlement conference at this time. Plaintiff
may raise this request at a later date. The Court denies Plaintiff's motion for extension of
time [26] as moot. The Court strikes the status date set for 5/26/2021 and resets it to
7/20/2021 at 9:30 a.m. The parties should notice any motions to dismiss for that date.
Attorneys/Parties should appear for the hearing by calling the Toll−Free Number: (866)
434−5269, Access Code: 8087837. Members of the public and media will be able to call
in to listen to this hearing (use toll free number). Please be sure to keep your phone on
mute when you are not speaking. Persons granted remote access to proceedings are
reminded of the general prohibition against photographing, recording, and rebroadcasting
of court proceedings. Violation of these prohibitions may result in sanctions, including
removal of court issued media credentials, restricted entry to future hearings, denial of
entry to future hearings, or any other sanctions deemed necessary by the Court. Mailed
notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
  Case: 1:21-cv-01592 Document #: 35 Filed: 05/24/21 Page 2 of 2 PageID #:129

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
